
QuickLinks -- Click here to rapidly navigate through this document

*Confidential portions have been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit 10.39



UNITED STATES

DISTRIBUTION AGREEMENT


        THIS AGREEMENT is made as of the 14th day of June 1996 by and between
BIOMATRIX, INC., a corporation duly organized and existing under the laws of the
State of Delaware, having its principal office at 65 Railroad Avenue,
Ridgefield, New Jersey 07657, U.S.A. ("Biomatrix") and COLLAGEN CORPORATION, a
corporation duly organized and existing under the laws of the State of Delaware,
having its principal office at 2500 Faber Place, Palo Alto, California 94303,
U.S.A. (the "Distributor").

        WHEREAS, Biomatrix is engaged in the development and manufacture of the
Agreement Product (as hereinafter defined);

        WHEREAS, the Distributor desires to enter into a distribution agreement
and be appointed the exclusive distributor (even to Biomatrix) of the Agreement
Product and any Improved Agreement Product(s) in the Territory (as such terms
are hereinafter defined), and Biomatrix is willing to so appoint the Distributor
on the terms and subject to the conditions set forth herein; and

        WHEREAS, the Distributor desires to purchase from Biomatrix, and
Biomatrix desires to sell to the Distributor, the Distributor's orders of the
Agreement Product and any Improved Agreement Product(s) in the Territory on the
terms and subject to the conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants of the parties hereto, it is hereby agreed as follows:

        1.    Definitions and Interpretation    

        1.1.  In this Agreement, the following words and expressions shall have
the following meanings:

        "Affiliate" shall mean, with respect to any party, any Person which,
directly or indirectly, is controlled by, controls or is under common control
with such party. For purposes of this definition, the term "control" (including
with correlative meanings, the terms "controlled by" and "under common control
with") shall mean, with respect to any Person, the direct or indirect ownership
of more than fifty percent (50%) of the voting or income interest in such Person
or the possession otherwise, directly or indirectly, of the power to direct the
management or policies of such Person.

        "Agreement Product" shall mean the one product made of hylan B and
called by Biomatrix Hylaform®, the specifications for which are set forth on
Exhibit A, for use in the correction of wrinkles and depressed scars.

        "Agreement Product Specifications" shall mean the specifications for the
Agreement Product set forth in Exhibit A, as such specifications may be modified
or supplemented by Biomatrix from time to time in accordance with Product
License Approvals or to reflect any Improved Agreement Product(s).

        "Agreement Year" shall mean the twelve (12) month period commencing on
the date of first commercial sales of the Agreement Product in the United States
and each separate successive twelve (12) month period thereafter.

        "Contract Quarter" shall mean, for sales of Agreement Product, the
period commencing with the Distributor's first commercial sale of the Agreement
Product in the United States and ending on the first to occur of March 31,
June 30, September 30 and December 31, as applicable, and each three (3) month
period thereafter throughout the term of this Agreement.

        "Dermal Tissue Augmentation Products" shall mean biomaterial(s) that are
[***].

        "Dollars" and "$" shall mean the lawful currency of the United States of
America.

--------------------------------------------------------------------------------


        "Effective Date" shall mean June 17, 1996.

        "EU Countries" shall mean, collectively, Austria, Belgium, Denmark,
Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands,
Portugal, Spain, Sweden and the United Kingdom.

        "European Territory" shall mean, collectively, the EU Countries,
Switzerland, Norway, Liechtenstein and Iceland.

        "Formula Price" shall mean an amount equal to [***] Agreement Product,
provided that if the [***] the Agreement Product in the Territory [***], then
the Formula Price shall mean an amount equal to [***] of the Agreement Product
[***].

        "Improved Agreement Product(s)" shall mean (i) any modification of the
Agreement Product (made entirely from hylan B) regarding the formulation of
hylan B in the Agreement Product, that is changes of concentration of the
polymer or other changes in the Agreement Product Specifications, whether or not
requiring new regulatory approval in the EU Countries or in the United States,
and (ii) any modifications or changes related to the packaging of the Agreement
Product, including the syringe used, mode of application or dosage.

        "Incremental Royalties" shall mean that term as defined in Section 8.2.

        "Initial Term" shall mean that term as defined in Section 3.2.

        "International Agreement" means the Distribution Agreement between
Biomatrix and Distributor, dated as of the date hereof, relating to the sale of
the Agreement Product in the EU Countries, Switzerland, Norway, Liechtenstein,
Iceland, Australia, New Zealand, Canada, Israel, Argentina, Mexico, Chile and
Brazil.

        "International Territory" shall mean, collectively, the EU Countries,
Switzerland, Norway, Liechtenstein, Iceland, Australia, New Zealand and Japan,
Israel, Argentina, Brazil, Chile, Mexico and Canada.

        "Launch" shall mean the commencement by the Distributor of sales of the
Agreement Product in commercial quantities in the Territory for use in the
Territory.

        "Minimum Price" shall mean an amount equal to [***] for each Treatment
Syringe, [***], then the Minimum Price payable [***] Agreement Years immediately
following such [***] shall equal [***] for each Treatment Syringe.

        "Net Retail Sales" shall mean, with respect to sales of a Dermal Tissue
Augmentation Product in the Territory, the aggregate gross price invoiced for
retail sales of such product during a period in such country to unaffiliated
third-party purchasers [***]. It is Biomatrix's understanding that the foregoing
definition is consistent with how the Distributor reports its sales in its
audited financial statements.

        "New Products" shall mean [***].

        "Patents" shall mean Letters Patent or similar statutory rights relating
to any Agreement Product and any Improved Agreement Product(s) (including any
continuation-in-part, continuation or division thereof or substitute thereof),
and patent applications which are pending as of the Effective Date, in each case
as set forth in Exhibit C together with any supplementary or complementary
protection certificates therefore if and when such are granted.

        "Person" shall mean an individual, a corporation, limited liability
company, a partnership, a trust, an unincorporated organization or a government
or any agency or political subdivision thereof.

2

--------------------------------------------------------------------------------


        "Product License Approvals" shall mean those regulatory approvals
required for the importation, promotion, marketing and sale of the Agreement
Product and any Improved Agreement Product(s) in the United States (including
any reimbursement or pricing approvals).

        "Region" shall mean any one of the following countries or groups of
countries: [***].

        "Supply Forecast" shall mean that term as defined in Section 7.3(b).

        "Territory" shall mean the United States.

        "Trademarks" shall mean (i) the trademark Hylaform®, the details of
which are described in Exhibit C, and (ii) any other trademarks, as may be
agreed upon in writing from time to time by the parties hereto for use by the
Distributor in connection with the promotion, marketing and sale of the
Agreement Product and any Improved Agreement Product(s) under this Agreement.

        "Treatment Syringe" shall mean a ready-for-injection 1.0cc syringe of
the Agreement Product.

        "United States Consumer Price Index" shall mean the Consumer Price
Index, All Items, United States, as published by the Bureau of Labor Statistics.

        1.2.  In this Agreement, unless the context otherwise requires:

        (a)  clause headings are inserted for convenience of reference only and
have no legal effect;

        (b)  references to sections, exhibits and schedules are to be construed
as references to the sections of, and exhibits and schedules to, this Agreement
and references to this Agreement include its exhibits and schedules.

        (c)  references to (or to any specified provision of) this Agreement or
any other document shall be construed as references to this Agreement, that
provision or that document as in force for the time being and as amended,
varied, substituted, supplemented, restated or novated in accordance with the
terms thereof or, as the case may be, with the agreement of the relevant parties
and (where such consent is, by the terms of this Agreement or the relevant
document, required to be obtained as a condition to such amendment being
permitted) the prior written consent of Biomatrix;

        (d)  words importing the plural shall include the singular and vice
versa;

        (e)  references to a person shall be construed as including references
to an individual, firm, consortium, company, corporation, unincorporated body of
persons or any State or any agency thereof; and

        (f)    references to statutory provisions shall be construed as
references to those provisions as replaced, amended or re-enacted from time to
time.

        2.    Appointment; Best Efforts; Exclusivity.    

        2.1.    Appointment.    

        (a)  Subject to the terms and conditions hereinafter set forth,
Biomatrix hereby appoints the Distributor as its exclusive [***] (except to the
extent set forth in Section 2.3) distributor for the promotion, marketing, sale
and distribution within the Territory of the Agreement Product and any Improved
Agreement Product(s) supplied by Biomatrix or an Affiliate of Biomatrix to the
Distributor pursuant to this Agreement. Such appointment does not include the
right to sublicense or appoint subdistributors except to an Affiliate of
Distributor without the approval of Biomatrix; (and only for such time as such
an Affiliate remains an Affiliate of Distributor).

        (b)  Except as specifically provided to the contrary herein, the
foregoing appointment shall not be construed, by implication or otherwise,
(i) to effect any sale of proprietary Biomatrix

3

--------------------------------------------------------------------------------




technology, (ii) to grant any license relating to Biomatrix's proprietary
methods of formulating, fabricating and manufacturing the Agreement Product or
any Improved Agreement Product(s), or (iii) to grant the Distributor any rights
in or to any proprietary technology or Patents or Trademarks of Biomatrix.

        2.2    Acceptance of Obligations; Best Efforts    The Distributor hereby
accepts the appointment described in Section 2.1 and hereby agrees to use its
best efforts at all times during the term hereof to promote, market, sell and
distribute the Agreement Product and any Improved Agreement Product(s) in the
Territory. Distributor's "best efforts" in this Section 2.2 shall mean that
Distributor shall use generally the same channels and methods, exercise the same
degree of effort and diligence, and adhere to the same standards as Distributor
and its Affiliates would apply in distributing their own actively-promoted
pharmaceutical products, and shall be such as are commercially reasonable.

        2.3    Conversion to Non-Exclusive Distributorship.    In the event that
(i) in any Agreement Year after and including the third Agreement Year or
(ii) from, after and including the first year of the Distributor acquiring
and/or commercializing a New Product pursuant to Section 10.1(b) (and so long as
(i) no force majeure condition of Distributor exists at such time pursuant to
Section 20, (ii) Biomatrix has met its supply obligations under Section 7.4 and
(iii) Distributor is able to lawfully sell the Agreement Product and any
Improved Agreement Product(s) in the Territory) the Distributor's Net Retail
Sales of the Agreement Product and any Improved Agreement Product(s) in the
Territory, comprise less than [***] of its Net Retail Sales of [***], including
the Agreement Product and any Improved Agreement Product(s), [***], within [***]
after receipt of any such notice from Biomatrix, a shortfall of [***] with
respect to the Territory for an Agreement Year by [***], Biomatrix shall have
the right to distribute the Agreement Product and Improved Agreement Product
and/or engage another distributor for the Territory. From and after the date of
a conversion to a non-exclusive distribution arrangement within the Territory,
the Distributor shall lose its rights hereunder to promote, market, sell and
distribute within the Territory any Improved Agreement Product(s) commercialized
on or after such date. Notwithstanding the foregoing, the Distributor shall
retain the exclusive right to use all trademarks under which the Distributor
launched the Agreement Product or any Improved Agreement Product(s) in the
Territory.

        3.    Term and Termination    

        3.1    Effective Date.    This Agreement shall take effect as of the
Effective Date.

        3.2    Term.    

        (a)  Unless this Agreement is sooner terminated in accordance with the
provisions of this Agreement, the term of the appointment hereunder for shall
commence on the first day of the first Agreement Year and shall end on the last
day of the [***] Agreement Year (the "Initial Term").

        (b)  Unless this Agreement is sooner terminated in accordance with the
provisions of this Agreement, the appointment of the Distributor hereunder as
exclusive distributor of the Agreement Product shall be renewable by the
Distributor, at its option, upon written notice to Biomatrix received at least
[***] prior to the end of the Initial Term, for an additional consecutive term
of [***] following the date of expiration of the Initial Term, provided that the
Distributor shall only be entitled to exercise such renewal option if as of the
date of expiration of the Initial Term the Distributor is not in material breach
of any of its obligations under this Agreement. Thereafter, the appointment of
the Distributor as exclusive distributor of the Agreement Product shall be
renewable upon the expiration of such additional [***] term, upon written notice
to Biomatrix received at least [***] prior to the end of such term for one
additional consecutive renewal term of [***], provided that, as of the date of
expiration of the first renewal term, the Distributor is not in material breach
of any of its obligations under this Agreement. For the avoidance of any doubt,

4

--------------------------------------------------------------------------------




Distributor's rights with respect to any Improved Agreement Product(s)
commercialized after the [***] of the Effective Date shall terminate upon the
[***] of the Effective Date. Subject to the terms of this Agreement, Distributor
shall have the right to continue to sell the Agreement Product and any Improved
Agreement Products it is then currently selling.

        (c)  This Agreement may be terminated by either party, by written notice
to the other party, in the event that (i) a mutual decision not to Launch the
Agreement Product in such country is reached or (ii) a Launch is not commenced
within the time period set forth on Exhibit B.

        (d)  In the event that in any Agreement Year after and including the
[***] Agreement Year (and so long as (i) no force majeure condition of
Distributor exits at such time pursuant to Section 20, (ii) Biomatrix has met
its supply obligations under Section 7.4, and (iii) Distributor is able to
lawfully sell the Agreement Product and any Improved Agreement Product(s) in the
Territory), the Distributor's Net Retail Sales of the Agreement Product and any
Improved Agreement Product(s) in the Territory comprise less than [***] in the
Territory of all Dermal Tissue Augmentation Products, including the Agreement
Product and any Improved Agreement Product(s), the Distributor's distribution
rights (including, without limitation, its right to use the Trademarks) under
this Agreement for the Agreement Product and any Improved Agreement Product(s)
in the Territory shall terminate upon [***] after the end of the applicable
Agreement Year, at the election of Biomatrix; [***]. Upon any such termination
of the Distributor's distribution rights in the Territory, the Distributor's
obligation to pay any royalties pursuant to Sections 8.1 and 8.2 for any sales
in the Territory after such termination shall cease, but the Distributor shall
remain obligated to pay all such royalties for sales in the Territory accrued
prior to such termination.

        (e)  Notwithstanding any other provision of this Agreement to the
contrary, Biomatrix may terminate this Agreement at any time prior to receipt of
the Approved Letter (as defined hereafter) from the U.S. Food and Drug
Administration if Distributor is in material breach of the International
Agreement, which material breach has not been cured within thirty (30) days
after written notice of such breach is received by Distributor. The parties
expressly agree that Distributor's failure to meet or adhere to the launch
schedule for the Agreement Product for each country as set forth in the
International Agreement shall be deemed a material breach of the International
Agreement except to the extent that Distributor's failure to meet such launch
schedule is due to (i) Biomatrix's failure to meet its supply obligations under
the International Agreement, (ii) a force majeure condition of the Distributor,
or (iii) it being unlawful for the Distributor to sell the Agreement Product or
any Improved Agreement Product in the Territory, provided that such unlawfulness
is not the result of any act or failure to act of the Distributor.

        (f)    Notwithstanding any other provision in this Agreement to the
contrary, the Distributor may terminate this Agreement upon notice to Biomatrix
of the Distributor's decision not to pay the fee called for in Section 7.1(b).

        3.3.    Inventory.    

        (a)  Upon termination of this Agreement for any reason, Biomatrix shall
have the right (but not the obligation) to repurchase all or part of the
inventory of the Agreement Product and any Improved Agreement Product(s) held by
the Distributor or its Affiliates.

        (b)  The price for inventory to be repurchased by Biomatrix pursuant to
Section 3.3(a) above shall be the landed cost thereof actually paid by the
Distributor to Biomatrix. With respect to any quantities not repurchased by
Biomatrix, the Distributor shall have the right to sell such inventory of the
Agreement Product and any Improved Agreement Product(s), in its usual and
customary manner, in the ordinary course of business, for a period of six
(6) months following termination of

5

--------------------------------------------------------------------------------




this Agreement and notwithstanding such termination the terms and conditions of
this Agreement shall apply to such sales.

        3.4    Insolvency.    This Agreement may be immediately terminated by
either party, upon giving written notice to the other party, in the event that
the other party shall become insolvent or be declared bankrupt by a court of
competent jurisdiction or shall be the subject of any reorganization (other than
a corporate reorganization effected in the ordinary course of business and not
arising out of any insolvency) or winding up, receivership or dissolution,
bankruptcy or liquidation proceeding, or any proceeding or action similar to one
or more of the above, in which case termination shall be effective upon such
written notice. The failure of either party to give notice of termination upon
obtaining knowledge of any such event shall not be interpreted as a waiver of
such party's rights under this Section 3.4, and such party reserves the right to
exercise any such rights at any time after the occurrence of any such event.

        3.5    Breach.    This Agreement may be terminated by either party if
the other party shall breach any of its payment obligations hereunder or if
Distributor shall commit a material breach of any of its warranties, covenants,
conditions, obligations or agreements contained herein, provided that such
breach shall continue for a period of thirty (30) days (ten (10) days in the
event that such breach is the failure of the Distributor to pay the fee called
for in Section 7.1(b)) after written notice thereof and provided further that
such terminations shall be immediately effective upon further written notice to
that effect to the breaching party after its failure to cure such breach within
such applicable notice period. For avoidance of doubt, the parties agree that if
a Launch is not reached within thirty days after the time period set forth on
Exhibit B, then either party may terminate this Agreement (provided that such
failure to reach a Launch is not due to (i) a force majeure condition of the
Distributor, (ii) Biomatrix's failure to meet its supply obligations under
Section 7.4, or (iii) it being unlawful for the Distributor to sell the
Agreement Product or any Improved Agreement Product in the Territory, provided
that such unlawfulness is not the result of any act or failure to act of the
Distributor).

        3.6.    Certain Rights Upon Termination.    Upon termination of this
Agreement for any reason whatsoever, Biomatrix shall have the following rights:

        (a)  Biomatrix shall have the unrestricted right to review, access, use
and permit others to review, access and use, either directly or by
cross-reference or incorporation or otherwise, all information, data,
investigations, preclinical and clinical protocols, marketing information
disseminated by Distributor publicly to customers and patients and all
information required to be provided to Biomatrix by law, information relating to
laboratory, animal and human studies, and related regulatory approvals
pertaining to the Agreement Product or any Improved Agreement Product(s) (the
"Information") which are possessed or controlled by the Distributor or any of
its Affiliates, or to which the Distributor or any of its Affiliates has a right
to review, access or use. The Distributor unconditionally agrees promptly to
take any action and to execute and deliver to Biomatrix any documents or
instruments reasonably requested by Biomatrix to permit Biomatrix to make full
use of such unrestricted right.

        (b)  Further, Biomatrix shall have exclusive ownership rights to the
Trademarks and to all other product specific logos, slogans and other
intangibles used by the distributor solely in association with the independent
sale of the Agreement Product and any Improved Agreement Product(s) (including
all registrations relating thereto) possessed or controlled by the Distributor
or any of its Affiliates, and the Distributor unconditionally agrees, subject to
the provisions of Section 3.3(b), (i) immediately upon termination to cease
using the Trademarks and any such logos, slogans, and marketing rights of
Biomatrix or any imitations thereof and (ii) immediately to execute and deliver
to Biometrics any documents or instruments reasonably requested by Biomatrix to
give full effect to the provisions of this Section 3.6.

6

--------------------------------------------------------------------------------




        (c)  In addition, the Distributor unconditionally agrees, subject to the
provisions of Section 3.3(b), that it shall, upon the request of Biomatrix,
immediately inform all relevant regulatory authorities that the Distributor is
no longer a distributor of the Agreement Product or the Improved Agreement
Product(s) and shall take all action and execute and deliver all documents and
instruments necessary in order to transfer to the fullest extent permitted under
applicable law all registrations and Product License Approvals, or applications
therefore, for the Agreement Product or any Improved Agreement Product(s) to
Biomatrix or any Person nominated by Biomatrix.

        3.7.    Effects of Termination.    

        (a)  Upon termination of this Agreement for any reason, the Distributor
shall immediately discontinue making any representations regarding its status as
a distributor for Biomatrix and shall immediately cease conducting any
activities with respect to the marketing, promotion, sale or distribution of the
Agreement Product and any Improved Agreement Product(s), provided, however, that
the Distributor shall be permitted to sell inventory not repurchased by
Biomatrix in accordance with Section 3.3.

        (b)  Termination of this Agreement shall not affect obligations of
either party that may have accrued prior to the effective date of termination.
Subject to Clause 3.8 below, termination of this Agreement shall be in addition
to, and shall not be exclusive of or prejudicial to, any other grounds for
termination or rights or remedies at law or in equity which either party may
have on account of any default of the other party.

        3.8.    Waiver.    The Distributor hereby waives, to the extent it is
able to do so under the laws of the United States and other applicable law, any
statutory rights it may have or acquire in respect of the termination of the
relationship established hereby pursuant to the terms hereof, and agrees that
the rights available to it hereunder in the event of such termination are
adequate and reflect the agreement of the parties. The Distributor shall not
have any right to claim any indemnity for goodwill or lost profits or any
damages arising from the rightful termination of this Agreement in accordance
with the terms hereof.

        4.    Payments.    All payments hereunder shall be made in Dollars.
Payments to Biomatrix shall be wired to an account designated by Biomatrix and
the costs of any such remittance shall be borne by the Distributor.

        5.    Withholding.    All payments to be made by the Distributor under
this Agreement shall be made in full, free and clear of and without any
deduction of or withholding for or on account of any taxes levied in any country
of the Territory or elsewhere; provided that if the Distributor shall be
required by law to make any deduction or withholding from any payment to
Biomatrix then:

        (a)  The Distributor shall ensure that such deduction or withholding
does not exceed the minimum legal liability therefor; and

        (b)  Not later than five (5) days before each deduction or withholding
of any taxes, the Distributor shall forward to Biomatrix such documentary
evidence as may be required by Biomatrix in respect of the proposed deduction,
withholding or payment; and

        (c)  Prior to any deduction or withholding the parties shall attempt in
good faith to agree upon revised mutually acceptable pricing and/or payment
terms.

        6.    Trademarks; Agreement Product Marking; Promotional
Information.    

        6.1.    Trademarks.    Subject to the provisions of Section 3.6,
Biomatrix hereby licenses to the Distributor the right to use, and hereby
required solely in association with the independent sale by the Distributor of
the Agreement Product and any Improved Agreement Products the use of, the

7

--------------------------------------------------------------------------------


Trademarks in the Territory during the term of this Agreement. The Distributor
warrants that it shall not use any of the Trademarks at any time outside the
Territory or use any of the Trademarks for any products other than the Agreement
Product and any Improved Agreement Product(s) within the Territory. The
Distributor shall not use a trademark or other mark (other than a Trademark) in
connection with its distribution of the Agreement Product and any Improved
Agreement Products unless and until it has been agreed upon in writing by each
of the parties and become a Trademark as defined herein. Biomatrix shall
prosecute, maintain and defend the Trademarks throughout the Term of this
Agreement in the Territory. The parties shall execute a short form Trademark
assignment agreement to the extent that it is necessary to record the Trademark
license under this Section 6.1.

        6.2    Termination of Right to Use Trademarks.    Subject to the
sell-out right of Section 3.3(b) and except as otherwise provided in
Section 3.6, upon termination of this Agreement, the License to use the
Trademarks in the Territory shall terminate, and the Distributor unconditionally
agrees promptly to take all necessary action and execute and deliver to
Biometrix all necessary documents and instruments to remove the Distributor as a
registered user and/or a recorded licensee of the Trademarks. In the event that
the Distributor fails promptly upon written request by Biomatrix to comply with
any of its agreements in the preceding sentence of this Section 6.2, the
Distributor hereby irrevocably consents to Biomatrix's taking any action
necessary to give effect to such agreements.

        6.3    Notice.    Each party hereto agrees promptly to notify the other
in writing of any infringements or limitations of the Trademarks by third
parties which may come to its attention.

        6.4    Labelling and Promotional Materials; Approved Use of Product    

        (a)  The Distributor shall provide Biomatrix with labelling masters,
instructions, specifications and copies of all marketing, labelling and
promotional material it intends to use relating to the Agreement Product and any
Improved Agreement Product(s). All such labelling, packaging and promotional
material shall be consistent with the relevant Product License Approvals and all
labelling and packaging materials shall be reviewed by Biomatrix and shall be
subject to its written approval prior to use, such approval not to be
unreasonably withheld. Biomatrix shall communicate its acceptance or rejection
of such labelling packaging and any major promotional materials that include
claims or items impacting regulatory approvals within [***] of its receipt
thereof and if no such communication is received by Distributor from Biomatrix
within such [***] Biomatrix shall be deemed to have accepted. Distributor shall
provide Biomatrix with all other major promotional materials for launches and
subsequent promotions within a reasonable time prior to their use in order to
allow Biomatrix to comment on such materials. Distributor shall provide
Biomatrix with copies of all other promotional materials at or prior to their
use.

        (b)  The Distributor agrees that its promotion, marketing, sale and
distribution of the Agreement Product and any Improved Agreement Product(s) in
the Territory, and the promotional materials and labelling used in connection
therewith, shall be strictly in accordance with the approved use of the
Agreement Product and any Improved Agreement Product(s) as specified in the
Product License Approvals and as further provided in this Agreement.
Specifically, for purposes of this Agreement, the Distributor agrees [***], or
unless agreed to in writing by Biomatrix.

        6.5.    Legend.    Subject to applicable laws and regulations in the
Territory, all relevant packaging and promotional material for the Agreement
Product and any Improved Agreement Product(s) used or sold by the Distributor
shall contain (i) all applicable markings needed to keep the Trademarks
enforceable throughout the Territory as reasonably specified by Biomatrix to the
Distributor and (ii) a legend which shall be displayed in a reasonably
conspicuous manner on all packaging of such Agreement Product and any Improved
Agreement Product(s) containing the corporate identification logo of Biomatrix
and indicating that such product has been developed and manufactured by
Biomatrix, Inc., and its affiliates, 65 Railroad Avenue, Ridgefield, New Jersey,
07657 U.S.A.

8

--------------------------------------------------------------------------------

        6.6.    Promotional Support.    Biomatrix and the Distributor shall
provide to each other on an ongoing basis and without charge (to the extent not
prevented by law or contract from doing so) all medical information relating to
the Agreement Product and any Improved Agreement Product(s) (including summary
data from studies, clinical trials and the like as well as information regarding
adverse events associated with the use of the Agreement Product), the
proceedings of all symposia on the Agreement Product and any Improved Agreement
Product(s) and all promotional information that is available to such party
relating to the Agreement Product and any Improved Agreement Product(s). In
addition, Biomatrix and the Distributor shall provide each other with access to
such primary data and information in its possession as the other may reasonably
request regarding the result of the studies contained in such summary data
referred to above.

        6.7.    Joint Coordinating Committee.    Upon the execution of this
Agreement, Biomatrix and the Distributor shall establish a joint coordinating
committee (the "Committee") to review all matters relating to product labelling,
product claims, regulatory matters or clinical trials. The Committee shall
consist of an equal number, not to [***], of voting representatives from each of
Biomatrix and the Distributor and shall meet [***]. In the event of a dispute
between representatives of Biomatrix and the Distributor on the Committee, a
senior representative of each such party shall be appointed to resolve such
dispute, and in the event such senior representatives are unable to resolve the
matter, Biomatrix's view shall prevail over the Distributor's.

        6.8.    Recalls of the Agreement Product.    

        (a)  If either party in good faith determines that a recall of the
Agreement Product in the Territory is warranted, such party shall immediately
notify the other party in writing and shall advise such other party of the
reasons underlying its determination that a recall is warranted. The parties
shall consult with each other as to any action to be taken in regard to such a
recall, but in any event if after consultations either party in good faith still
believes that such a recall should be undertaken, the parties shall cooperate in
carrying out such recall.

        (b)  Except as otherwise provided in (c) below, in the event of a recall
of the Agreement Product, Biomatrix shall correct any deficiency relating to its
manufacturing, packaging, testing, labelling, storing or handling of the
Agreement Product for which it is responsible, if applicable, and shall at its
cost replace the Agreement Product recalled.

        (c)  Biomatrix shall reimburse Distributor for all direct costs and
expenses (including without limitation shipping, quality control testing and
notification costs) incurred by Distributor and its Affiliates as a result of
any recall, except where such recall (i) is the result of the failure of the
Distributor or its Affiliates to comply with their obligations under this
Agreement and/or (ii) was opposed by Biomatrix and proved to be unwarranted, in
which case Distributor shall reimburse Biomatrix for all direct costs and
expenses (including without limitation shipping, quality control testing and
notification costs) incurred by Biomatrix and its Affiliates as a result of such
recall.

        6.9.    Product Vigilance System.    The Distributor shall be
responsible for maintaining medical device vigilance systems, as established for
the Agreement Product by Biomatrix, and shall promptly provide Biomatrix with
notice of all product complaints, including medical complaints. Biomatrix shall
be solely responsible for processing, analyzing and, if necessary, reporting
medical complaints to regulatory authorities. The Distributor shall provide all
necessary support to Biomatrix for carrying out such activities.

        7.    Supply of Agreement Product.    

        7.1    General; Fee.    

        (a)  Biomatrix agrees to sell the Agreement Product and any Improved
Agreement Product(s) to the Distributor, on the terms and subject to the
conditions set forth herein, for resale by the

9

--------------------------------------------------------------------------------

Distributor within the Territory, and the Distributor shall obtain the Agreement
Product and any Improved Agreement Product(s) for resale in the Territory only
from Biomatrix or its Affiliates. Biomatrix shall not sell the Agreement Product
or any Improved Agreement Product(s) itself or supply or license the manufacture
of the Agreement Product or any Improved Agreement Product(s) to any third party
for resale within the Territory, provided that Biomatrix's obligations under
this sentence shall be subject to (i) applicable law and (ii) the provisions of
this Agreement, including Section 2.3.

        (b)  [***]

        7.2.    Price; Adjustment; Reports; Payment.    

        (a)  The parties shall attempt in good faith to agree in writing, prior
to the Launch in each country, upon mutually acceptable supply pricing for the
Distributor's purchase of the Agreement Product and any Improved Agreement
Product(s), but such pricing in any event shall not be less than the greater of
(i) the Minimum Price, or (ii) the Formula Price, except as provided in
subsection (b) below. The parties shall attempt in good faith to agree in
writing upon mutually acceptable minimum pricing for the Agreement Product in
sizes other than the 1.0cc Treatment Syringe and for any Improved Agreement
Product(s). For any syringe with a fill volume of greater than one cc (1cc), the
Minimum Price shall be the amount calculated as [***] plus the dollar amount
which equals [***] of such product with a larger fill volume [***] of the one cc
(1cc) syringe. In the event that Biomatrix's actual incremental Cost of Goods
Sold exceeds such dollar amount, the Minimum Price shall be the amount
calculated as [***]. Subject to the general commercial availability of
appropriate syringes for the Agreement Product, the [***] for a one and one-half
(1.5)cc syringe, [***] for a two (2.0)cc syringe, and [***] for a two and
one-half (2.5)cc syringe.

        (b)  If Biomatrix has appointed a new distributor in the Territory
pursuant to Section 2.3 and the Distributor has the right to distribute the
Agreement Product and any Improved Agreement Product(s) in the Territory, the
supply pricing for the Distributor's purchase of the Agreement Product and any
Improved Agreement Product(s) for resale in the Territory [***].

        (c)  The price initially payable by the Distributor to Biomatrix for
each unit of the Agreement Product during each month of each Agreement Year
shall be the Minimum Price (subject to adjustment at the close of each
applicable Contract Quarter and Agreement Year in accordance with Section 7.2(e)
below).

        (d)  Within [***] after the end of each month of each Agreement Year,
the Formula Price for the Agreement Product shall be calculated, and, to the
extent that such Formula Price exceeds the applicable Minimum Price for such
Agreement Year, an adjustment resulting from the [***] with respect to all units
of the Agreement Product sold by the Distributor in the Territory during such
monthly period, such payment to be made [***]after the end of the month
following such monthly period.

        (e)  Within [***] after the end of each Contract Quarter and Agreement
Year, the Formula Price for the Agreement Product shall be calculated and an
adjustment resulting from the [***], as appropriate, to the other party with
respect to all units of the Agreement Product sold by the Distributor in the
Territory during such Contract Quarter and Agreement Year, such payment to be
made within [***] after the end of such [***] period following the end of such
Contract Quarter and Agreement Year. The price calculated annually in this
manner shall be the final price payable for all units of the Agreement Product
sold by the Distributor or any Affiliate during such Agreement Year. For the
avoidance of doubt, the aggregate amount payable by Distributor for the
Agreement Product(s) and any Improved Agreement Product(s) for any Agreement
Year shall in no event be lower than the Minimum Price multiplied by the total
units sold in such Agreement Year in the Territory.

10

--------------------------------------------------------------------------------



        (f)    Within [***] following the end of each calendar month in each
Agreement Year, the Distributor shall submit to Biomatrix written reports
detailing the units and value of the Distributor's and its Affiliates' Net
Retail Sales and aggregate number of units sold of the Agreement Product and any
Improved Agreement Product(s) in the Territory during the immediately preceding
calendar month.

        (g)  Within [***] following the end of each Agreement Year, the
Distributor shall submit to Biomatrix written reports detailing the
Distributor's and its Affiliates' sales of the Agreement Product and any
Improved Agreement Product(s) during the immediately preceding Agreement Year,
which reports shall contain the Net Retail Sales of the Agreement Product and
any Improved Agreement Product(s) in the Territory, and the aggregate number of
units of the Agreement Product and any Improved Agreement Product(s) sold in the
Territory during the applicable Agreement Year.

        (h)  All purchases of the Agreement Product and any Improved Agreement
Product(s) hereunder shall be billed and paid in Dollars within [***] after the
later of the date of delivery or the date of the Distributor's receipt of the
invoice for each shipment of same to the Distributor.

        7.3.    Sales and Supply Forecasts; Accounts.    

        (a)  Exhibit D, which shall be supplied by the Distributor within [***]
of the Distributor's receipt of notice from Biomatrix of [***], shall set forth
a sales forecast of units of the Agreement Product in the Territory for the
first Agreement Year.

        (b)  Within [***] after the end of each month of each Agreement Year in
the Territory, the Distributor shall provide to Biomatrix an updated rolling
twelve (12) month monthly supply forecast for all unit sizes of the Agreement
Product. Each such supply forecast described in this subsection (b) is referred
to herein as a "Supply Forecast"; provided, that updated Supply Forecasts shall
not vary (whether up or down) from the immediately preceding Supply Forecast by
more than [***] with respect to each month covered by such preceding Supply
Forecast.

        (c)  The Distributor shall maintain books of account with respect to its
sales of the Agreement Product in the Territory. Biomatrix shall have the right,
not more than once during each calendar year, to have an independent accountant
selected and retained by Biomatrix (reasonably acceptable to Distributor,
provided that any "big six" accounting firm shall be deemed reasonable) to
inspect and examine such books of the Distributor during regular business hours
for the purpose of verifying the statements of the aggregate Net Retail Sales of
all Dermal Tissue Augmentation Products for all purposes hereunder, including
verification of Formula Price and the royalties described in Section 8. The cost
of each such audit shall be borne by Biomatrix unless a material error is
discovered in the course of such audit, in which case the cost shall be borne by
the Distributor. For purposes of this Section 7.3(d), a material error shall be
defined as an understatement of five percent (5%) or more of the aggregate
amount owed to Biomatrix with respect to sales of Dermal Tissue Augmentation
Products in the Territory. Any additional payments required as a result of such
inspection and examination shall be immediately paid to Biomatrix and shall bear
interest from the date such amount would otherwise have been paid until the date
of actual payment at the rate per annum set forth in Section 20. Such
independent accounting firm shall conduct such inspections and examinations
under conditions of confidentiality.

        7.4.    Shipment and Delivery; Packaging; Shelf Life.    

        (a)  Biomatrix or an Affiliate of Biomatrix shall arrange for shipment
to the Distributor of the Agreement Product and any Improved Agreement
Product(s) ordered by the Distributor [***]. The Distributor shall pay all
customs duties, sales taxes and other governmental charges relating to the
Agreement Product and any Improved Agreement Product(s), and shall be solely
responsible for clearing such products through customs throughout the Territory.

11

--------------------------------------------------------------------------------

        (b)  The Distributor shall submit a firm purchase order setting forth
the quantities, delivery date and shipping instructions with respect to each
shipment of the Agreement Product and any Improved Agreement Product(s), such
purchase orders to be received by Biomatrix at least [***] prior to the
requested delivery date; provided that the Distributor shall not submit any
purchase order for fewer than 1,000 units of the Agreement Product or the
Improved Agreement Product(s) (although multiple delivery site for purchase
orders shall be allowed). Biomatrix shall have no obligation to supply
Distributor with quantities of the Agreement Product(s) and Improved Agreement
Product(s) in excess of the amounts in the then current Supply Forecast for the
relevant monthly period.

        (c)  Each unit of the Agreement Product and any Improved Agreement
Products shipped to the Distributor shall have, as of the time of delivery, a
remaining shelf life of no less than [***] less than the maximum shelf life for
such product, as approved by the U.S. Food and Drug Administration. Biomatrix
shall continually use its best efforts at all times during the term hereof to
lengthen to [***] the shelf life of the Agreement Product and any Improved
Agreement Products to the extent supported by stability data. Biomatrix' "best
efforts" in this section shall mean that Biomatrix shall use such methods,
exercise such degree of effort and diligence, and adhere to such standards as
are commercially reasonable.

        7.5.    Title.    Legal title to all quantities of the Agreement Product
and any Improved Agreement Product(s) sole hereunder shall remain in Biomatrix
until delivery of the Agreement Product and any Improved Agreement Product(s) to
Distributor or its agent and acceptance thereof, and upon such delivery and
acceptance the title to such Agreement Product and any Improved Agreement
Product(s) shall, without further action, be transferred to and vested in the
Distributor.

        7.6.    Risk of Loss.    Biomatrix shall bear all risk of loss of, or
damage to, all units of the Agreement Product and any Improved Agreement
Product(s) to the extent the same is in its possession or the possession of its
Affiliates, nominees or agents. The Distributor shall bear all risk of loss of,
or damage to, all units of the Agreement Product and any Improved Agreement
Product(s) after delivery to a common carrier for shipment to the Distributor in
accordance with Section 7.4.

        7.7.    Acceptance.    [***]. All units of the Agreement Product and
Improved Agreement Products delivered to Distributor pursuant to this Agreement
shall be [***], the specification listed in Exhibit A. Any non-conformity which
arises after acceptance by Distributor directly associated with Product
specification shall be the responsibility of Biomatrix unless such
non-conformity is due to improper storage conditions subsequent to delivery of
the Agreement Product. All other non-conformities of the Agreement Product shall
be the responsibility of the Distributor. Biomatrix and the Distributor agree to
consult with each other in order to resolve the discrepancy between each other's
determinations. If such consultation does not resolve the discrepancy, the
parties agree to nominate a reputable independent laboratory, acceptable to both
parties, that shall carry out tests on representative samples taken from such
shipment, and the results of such tests shall be binding on the parties.
Biomatrix shall at its expense replace any such shipment to the extent that it
does not conform to the Agreement Product Specifications. All defective units of
the Agreement Product or any Improved Agreement Product(s) shall be returned to
Biomatrix at the address set forth in Section 23 of this Agreement, accompanied
or preceded by a reasonably detailed statement of the claimed defect or
non-conformity and proof of date of purchase, and packed and shipped according
to instructions provided by Biomatrix. The shipping costs of any such returned
units shall be borne by Biomatrix, unless such units are determined not to be
defective under the terms of this Agreement, in which case such shipping costs
shall be borne by the Distributor.

        7.8.    Purchase Orders.    The provisions of this Agreement shall
prevail over any inconsistent statement or provisions contained in any document
related to this Agreement passing between the

12

--------------------------------------------------------------------------------


parties hereto including, but not limited to, any purchase order,
acknowledgment, confirmation or notice.

        7.9.    Limited Warranty; Limitation on Liability.    

        Biomatrix represents and warrants that the Agreement Product and any
Improved Agreement Product(s) supplied to the Distributor hereunder shall:

        (a)  conform to the Agreement Product Specifications; and

        (b)  be manufactured, labelled, packaged and tested (while in the
possession or control of Biomatrix) in accordance with the applicable Product
License Approvals therefor and all applicable laws and regulations in the
Territory relating to the manufacture, labelling, packaging and testing of the
Agreement Product, and shall be manufactured for use for the indications
specified in the applicable Product License Approvals therefor.

        THE FOREGOING WARRANTY IS THE SOLE AND EXCLUSIVE WARRANTY GIVEN BY
BIOMATRIX WITH RESPECT TO THE AGREEMENT PRODUCT, AND BIOMATRIX GIVES AND MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, OTHER THAN THE
FOREGOING. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO IMPLIED WARRANTY
OF MERCHANTABILITY, NO IMPLIED WARRANTY OF FITNESS FOR ANY PARTICULAR PURPOSE,
AND NO IMPLIED WARRANTY ARISING BY USAGE OF TRADE, COURSE OF DEALING OR COURSE
OF PERFORMANCE IS GIVEN OR MADE BY BIOMATRIX OR SHALL ARISE BY OR IN CONNECTION
WITH ANY SALE OR PROVISION OF THE AGREEMENT PRODUCT BY BIOMATRIX, OR THE
DISTRIBUTOR'S (OR ITS AFFILIATES') USE OR SALE OF THE AGREEMENT PRODUCT, OR
BIOMATRIX'S AND/OR THE DISTRIBUTOR'S (OR ITS AFFILIATES') CONDUCT IN RELATION
THERETO OR TO EACH OTHER. NO REPRESENTATIVE OF BIOMATRIX IS AUTHORIZED TO GIVE
OR MAKE ANY OTHER REPRESENTATION OR WARRANTY OR TO MODIFY THE FOREGOING WARRANTY
IN ANY WAY.

        The limited warranty set forth in this Section 7.9 does not apply to any
non-conformity of the Agreement Product or any Improved Agreement Product(s)
resulting from (a) repair or alteration by any party other than Biomatrix or its
Affiliates, (b) misuse, negligence, abuse, accident, mishandling or storage in
an improper environment by any party other than Biomatrix or its Affiliates, or
(c) use, handling, storage or maintenance other than in accordance with
instructions and recommendations provided by Biomatrix or its Affiliates.

        Biomatrix's obligation with respect to units of the Agreement Product
and any Improved Agreement Product(s) which do not meet the warranty contained
herein is limited to replacement of such units of the Agreement Product or
Improved Agreement Product(s) as applicable, provided that such units are
returned to Biomatrix accompanied by a reasonably detailed statement of the
claimed defect or non-conformity and proof of purchase, and packed and shipped
according to instructions provided by Biomatrix, and only if, upon examination
by Biomatrix, such units of the Agreement Product or Improved Agreement
Product(s) are determined to have been defective under the terms of this
Agreement.

        BIOMATRIX'S LIABILITY, AND THE EXCLUSIVE REMEDY, IN CONNECTION WITH THE
SALE OR USE OF THE AGREEMENT PRODUCT AND ANY IMPROVED AGREEMENT PRODUCT(S)
(WHETHER BASED ON CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR
ANY OTHER LEGAL THEORY), SHALL BE STRICTLY LIMITED TO BIOMATRIX'S OBLIGATIONS AS
SPECIFICIALLY AND EXPRESSLY PROVIDED IN THIS SECTION 7.9 AND IN SECTION 9 BELOW.
EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 7.9 AND IN SECTION 9 BELOW,
BIOMATRIX SHALL HAVE NO LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND, IN
ANY WAY OR TO ANY EXTENT, FOR

13

--------------------------------------------------------------------------------


ANY DAMAGES, LOSSES, COSTS, EXPENSES OR LIABILITIES FOR ANY REPRESENTATION OR
WARRANTY OF ANY KIND WITH RESPECT TO THE AGREEMENT PRODUCT AND ANY IMPROVED
AGREEMENT PRODUCT(S) OR THE PERFORMANCE THEREOF, OR ARISING IN ANY WAY IN
CONNECTION WITH THE PURCHASE OR USE OR INABILITY TO USE THE AGREEMENT PRODUCT OR
ANY IMPROVED AGREEMENT PRODUCT(S), EVEN IF BIOMATRIX HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WHATSOEVER SHALL BIOMATRIX HAVE ANY
LIABILITY, OBLIGATION OR RESPONSIBILITY FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES ARISING IN ANY WAY IN CONNECTION
WITH THE AGREEMENT PRODUCT OR ANY IMPROVED AGREEMENT PRODUCT(S) OR THEIR SALE OR
USE.

        8.    Royalty Payments by Distributor.    

        8.1.    Royalties for Sales of Dermal Tissue Augmentation
Products.    The Distributor shall pay to Biomatrix a royalty of [***] of the
Net Retail Sales by the Distributor and its Affiliates of all Dermal Tissue
Augmentation Products (other than sales of the Agreement Product and any
Improved Agreement Product(s)) in the Territory, including any countries that
are added to the Territory after the Effective Date, [***]. Such royalty shall
commence at the earlier of (a) Launch of the Agreement Product in the Territory
or (b) the Launch date set forth on Exhibit B; provided that if the Launch is
delayed due to Biomatrix's failure to meet its supply obligations under
Section 7.4, due to a force majeure condition of Distributor or if Distributor
is not able to lawfully sell the Agreement Product in the Territory, such
royalty shall not commence until Biomatrix meets its supply obligations, until
Distributor is able to sell the Agreement Product in the Territory, or until
such force majeure condition ceases. Such royalty shall be paid by not later
than [***] after the end of each Contract Quarter.

        8.2.    Incremental Royalties.    The Distributor shall pay to Biomatrix
the following annual royalties (the "Incremental Royalties") on the
Distributor's and its Affiliates' total incremental increases in Net Retail
Sales of all Dermal Tissue Augmentation Products (including the Agreement
Product and any Improved Agreement Products(s)), in the Territory based on the
incremental increases, if any, in Net Retail Sales of all Dermal Tissue
Augmentation Products in each Agreement Year over a base year amount comprised
of Net Retail Sales of Dermal Tissue Augmentations Products in the twelve
(12) months immediately preceding the first commercial sale of either the
Agreement Product or any Improved Agreement Product(s):

Sales Over
Increase in Total
Base Year Amount

--------------------------------------------------------------------------------

  Royalty on Total
Incremental Sales

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***]

The Distributor's obligation to pay the Incremental Royalties shall cease in the
event that the Distributor's rights to sell, distribute, market and promote the
Agreement Product and any Improved Agreement Product have become non-exclusive
pursuant to Section 2.3 or have terminated pursuant to Section 3.2(d). The
Incremental Royalty shall be paid by not later than [***] after the end of each
Agreement Year. For the avoidance of doubt, if the Distributor had no sales of
any Dermal Tissue Augmentation Products prior to the first commercial sale of
either the Agreement Product or any Improved Agreement Product, the Distributor
shall be obligated to pay a [***] royalty on Net Retail Sales of all Dermal
Tissue Augmentation products sold after such first commercial sale.

        9.    Indemnification; Confidentiality; Public Announcement    

14

--------------------------------------------------------------------------------


        9.1    Indemnification from the Distributor.    Subject to the
provisions of Section 9.3, the Distributor shall defend, indemnify and hold
Biomatrix and its Affiliates and their respective directors, officers, agents
and employees harmless from and against any and all liabilities, claims, damages
and expenses (including without limitation actual court costs and reasonable
attorney's fees regardless of outcome) resulting from claims of third parties or
arising out of:

        (a)  [***];

        (b)  [***]

        (c)  [***];

provided, however, that upon Biomatrix being advised of any assertions of any
such third party claims or suits or upon the bringing or filing of such claims
or suits by any third party against Biomatrix, Biomatrix will promptly notify
the Distributor thereof and Biomatrix may, at its option, permit the
Distributor's attorneys to handle and control the defense of such claims or
suits at the Distributor's cost and Biomatrix will co-operate with the
Distributor in the defense thereof. The parties agree that there shall be no
settlements, whether agreed to in court or out of court, without the prior
written consent of the indemnifying party.

        9.2    Indemnification from Biomatrix.    Subject to the provisions of
Section 9.3, Biomatrix shall defend, indemnify and hold the Distributor and its
Affiliates and their respective directors, officers, agents and employees
harmless from and against any and all liabilities, claims, damages and expenses
(including without limitation actual court costs and reasonable attorneys' fees
regardless of outcome) resulting from claims of third parties arising out of:

        (a)  [***];

        (b)  [***]

        (c)  [***].

provided, however, that upon the Distributor being advised of any assertions of
any such third party claims or suits or upon the bringing or filing of such
claims or suits by any third party against the Distributor, the Distributor will
promptly notify Biomatrix thereof and, at Biomatrix's cost, permit Biomatrix's
attorneys to handle and control the defense of such claims or suits and will
co-operate with Biomatrix in the defense thereof. The parties agree that there
shall be no settlements, whether agreed to in court or out of court, without the
prior written consent of the indemnifying party.

        9.3    Limitation on Liability    

        NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN SECTIONS 9.1 AND 9.2
ABOVE, OR ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT (INCLUDING THE
FAULT, NEGLIGENCE OR STRICT LIABILITY OF EITHER PARTY) SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES OTHER THAN TO THE EXTENT NECESSARY TO REIMBURSE SUCH OTHER
PARTY FOR DAMAGES ACTUALLY PAID TO A NON-AFFILIATED THIRD PARTY, PROVIDED THAT
SUCH DAMAGES ARE OTHERWISE COVERED BY THE PROVISIONS OF SECTION 9.1 OR SECTION
9.2, AS THE CASE MAY BE.

        9.4    Confidential Information.    All information acquired by either
party (the "Recipient") from the other party or any of its affiliates (the
"Discloser") during the term of this Agreement or prior to the Effective Date,
relating directly or indirectly to the present or potential business,
operations, corporate, technical or financial situation of the Discloser, or to
manufacturing know-how, patents, data, test results, techniques, processes,
procedures, raw materials, dealer, supplier and customer lists, pre-clinical and
clinical protocols or any improvements thereof of the Discloser ("Confidential
Information") is confidential, and shall be held in trust by the Recipient for
the exclusive benefit of the

15

--------------------------------------------------------------------------------


Discloser. Unless otherwise agreed to in writing by the Discloser, the Recipient
shall not at any time, either during or subsequent to the term of this
Agreement, use for itself (other than in accordance with the terms of this
Agreement) or any other Person, or disclose or divulge to any person, other than
to those of its employees and advisors and Affiliates who require the same for
the purposes hereof and who are bound by the same obligations of
confidentiality, non-disclosure and non-use as set forth herein, any
Confidential Information or any other confidential or proprietary information of
the Discloser of which the Recipient may acquire knowledge; provided, however,
that the confidentiality, non-disclosure and non-use provisions contained in
this Section 9.4 shall not apply to any information or data to the extent that
the Recipient:

        (a)  shall demonstrate by clear and convincing evidence that such
information or data is known generally to persons in the trade through no act or
omission of the Recipient or any of its Affiliates;

        (b)  is required by any government authority to disclose such
information or data, including without limitation for the purposes of obtaining
and maintaining any Product License Approvals under this Agreement; or

        (c)  shall demonstrate by its written records was disclosed to or
created by it or its Affiliates on a non-confidential basis from a source other
than the Discloser or its Affiliates and that such disclosure or creation did
not constitute a breach of any applicable confidentiality obligations.

Confidential Information shall be immediately returned to the Discloser upon
termination of this Agreement, along with any copies, reproductions, digests,
abstracts or the like of all or any part thereof in the Recipient's possession
or under Recipient's control, and upon such return any computer entries or the
like relating thereto shall, to the extent legally permissible, be destroyed.
Such return (and destruction) will not affect the Recipient's obligations
hereunder which shall survive indefinitely. Notwithstanding anything herein to
the contrary, the provisions of this Section 9.4 shall be subject to Biomatrix's
rights under Section 3.6.

        9.5.    Public Announcement.    Except as shall be necessary for
governmental notification purposes or to comply with applicable laws and
regulations, and except as otherwise agreed to by the parties hereto in writing,
the parties agree to keep the existence of this Agreement, and the transactions
contemplated hereby, strictly confidential. In the event that a party must file
this document or otherwise disclose any of its subject matter pursuant to public
filing requirements, such party shall seek confidential treatment of those
portions of the Agreement as the parties shall mutually agree upon; provided,
however, that the Distributor must provide written notice to Biomatrix no later
than June 30, 1996 of those portions of the Agreement for which the Distributor
requests confidential treatment. The parties shall agree upon the text of an
initial public announcement relating to the transactions contemplated by this
Agreement as soon as possible. Any subsequent public announcements regarding
this Agreement or the transactions contemplated herein shall also be agreed upon
in writing between the parties prior to any release thereof.

        10.    New Products.    

        10.1 [***], Distributor shall not commercialize nor begin the
commercialization process with respect to or acquire any New Product anywhere in
the International Territory or the United States, either independently or in
conjunction with one or more third parties, unless and until the following
conditions have been satisfied:

        (a)  Distributor has made a commercially reasonable written offer to
Biomatrix to participate with Distributor in the development and
commercialization of such New Product; and

        (b)  Biomatrix has failed to accept such written offer within [***] of
its receipt of such offer.

16

--------------------------------------------------------------------------------




        In the event that Biomatrix fails to accept any written offer made by
Distributor pursuant to this Section 10.1 within [***] of Biomatrix's receipt
thereof, then Distributor, subject to the terms of this Agreement, shall have
the right to independently or with other parties develop and/or commercialize
any New Product to which such written offer relates; provided, however, that any
such New Product does not infringe upon any intellectual property rights of
Biomatrix. Distributor shall not be required to make the written offer to
Biomatrix set forth in section 10.1(a) above only to the extent that it is
prevented from doing so due to the patented proprietary rights of a third party.

        (c)  At all times during the term of this Agreement, Distributor shall
notify Biomatrix in writing within [***] of each occurrence of one or more of
the following:

(i)Distributor's entering into an agreement with one or more third parties with
regard to the development, acquisition and/or commercialization of any New
Product, and Distributor shall provide to Biomatrix notice of such agreement and
any and all agreements relating thereto and a non-confidential summary of such
agreements; or

(ii)Distributor's commencing a clinical trial (either alone or in conjunction
with a third party) with respect to any New product, together with a notice of
the commencement of such clinical trials and a list of all countries where such
clinical trials will take place: or

(iii)Distributor's filing of an application (either alone or in conjunction with
a third party) for marketing approval with the United States Food and Drug
Administration or an equivalent regulatory agency in any country with respect to
any New Product stating in which countries any such filings have been made.

        10.2 [***] [***].

        10.3    Nothing in this Section 10 shall be construed, by implication or
otherwise, (i) to effect any sale or license of proprietary Biomatrix technology
(including any New Products), (ii) to grant any license relating to Biomatrix's
proprietary methods of formulating, fabricating and manufacturing the Agreement
Product, Improved Agreement Products or New products, or (iii) to grant
Distributor any rights in or to any proprietary technology or Patents or
Trademarks of Biomatrix.

        11.    Representations of Biomatrix.    Biomatrix represents, warrants
and covenants as follows:

        11.1    It is a corporation duly organized and validly existing under
the laws of the State of Delaware with the full power to conduct its affairs as
currently conducted and contemplated hereunder. All necessary action has been
taken to enable it to execute and deliver this Agreement and perform its
obligations hereunder.

        11.2    This Agreement is a valid and binding obligation of Biomatrix
enforceable in accordance with its terms. Biomatrix has the unencumbered right
to enter into this Agreement and to fulfill its duties hereunder. It is not and
will not become a party to any agreement in conflict herewith. Accordingly,
Biomatrix has the right to appoint the Distributor as the exclusive distributor
of the Agreement Product in the Territory in accordance with the terms of this
Agreement and such appointment will not constitute a breach of any existing
contractual or other arrangements between Biomatrix and any Affiliated or
non-Affiliated third party, nor shall it infringe the rights of any Affiliated
or non-Affiliated third party.

        11.3    No approval, consent, order, authorization or license by, giving
notice to or taking any other action with respect to, any governmental or
regulatory authority is required in connection with the execution and delivery
of this Agreement by Biomatrix and the performance by Biomatrix of its
obligations hereunder.

17

--------------------------------------------------------------------------------


        12.    Representation of the Distributor.    The Distributor represents,
warrants and covenants as follows:

        12.1    It is a corporation duly organized and validly existing under
the laws of Delaware with the full power to conduct its affairs as currently
conducted and contemplated hereunder. All necessary action has been taken to
enable it to execute and deliver this Agreement and perform its obligations
hereunder.

        12.2    This Agreement is the Distributor's valid and binding obligation
enforceable in accordance with its terms. The Distributor has the unencumbered
right to enter into this Agreement and to fulfill its obligations hereunder. It
is not and will not become a party to any agreement in conflict herewith.
Accordingly, the Distributor has the right to act as the exclusive distributor
of the Agreement Product in the Territory in accordance with the terms of this
Agreement and the performance of its obligations hereunder will not constitute a
breach of any existing contractual or other arrangements between Distributor and
any Affiliated or non-Affiliated third party, nor shall it infringe the rights
of any Affiliated or non-Affiliated third party.

        12.3    No approval, consent, order, authorization or license by, giving
notice to or taking any other action with respect to any governmental or
regulatory authority is required in connection with the execution and delivery
of this Agreement by the Distributor and the performance by the Distributor of
its obligations hereunder.

        13.    Insurance.    Each party hereto shall (a) obtain and maintain
such insurance policies as are adequate to cover its respective obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated and (b) provide the other party, upon request, with
certificates of insurance confirming the existence of such insurance policies.

        14.    Infringement.    Each of the Distributor and Biomatrix will
promptly notify the other party in writing of any infringement of a Patent or
Trademark or unauthorized disclosure or use of any Confidential Information, of
which it becomes aware in the Territory. Biomatrix shall have the exclusive
right at its own cost to take all legal action in the Territory it deems
necessary or advisable to eliminate or minimize consequences of such
infringement of a Patent or Trademark in the Territory. For the purpose of
taking any such legal action, Biomatrix shall have the right, subject to the
Distributor's consent which consent shall not be unreasonably withheld or
delayed, to use the name of the Distributor as plaintiff, either solely or
jointly in accordance with the applicable rules of procedure; provided that
Biomatrix shall give the Distributor prior notice of such use of the
Distributor's name. The Distributor shall promptly furnish Biomatrix with
whatever written authority may be required in order to enable Biomatrix to use
the Distributor's name in connection with any such legal action, and shall
otherwise cooperate fully and promptly with Biomatrix in connection with any
such action. All proceeds realized upon any judgment or settlement regarding
such action shall belong to Biomatrix.

        15.    Regulatory Activities; Clinical Trials and Marketing Studies.    

        15.1.    General.    

        (a)  Biomatrix shall be responsible for maintaining at its cost the
Product License Approvals required for the marketing and sale of the Agreement
Product and any Improved Agreement Product(s) in the Territory throughout the
term of this Agreement.

        (b)  Biomatrix shall hold in its name all regulatory approvals required
for the marketing and sale of the Agreement Product and any Improved Agreement
Product(s) in the Territory.

        (c)  The Distributor and Biomatrix shall provide reasonable advice and
assistance to each other as may be necessary to obtain and maintain Product
License Approvals.

18

--------------------------------------------------------------------------------




        (d)  During the term of this Agreement, each party shall immediately
notify the other in writing in the event that such party becomes aware of any
failure of the Agreement Product and any Improved Agreement Product(s) to comply
with any of the requirements therefor specified in any Product License
Approvals.

        (e)  Each of the Distributor and Biomatrix shall keep the other advised
of regulatory interactions, activities and correspondence relating to the
Agreement Product and any Improved Agreement Product(s) on at least a quarterly
basis, and any matters requiring immediate attention shall be communicated as
soon as practicable. Notwithstanding the foregoing, within [***], Biomatrix
shall deliver [***] to the Distributor.

        15.2.    Marketing Studies.    The parties agree that if any
marketing-related studies are deemed necessary, such studies will not delay the
Launch in the Territory. The protocols for any marketing-related studies
requested by the Distributor will be developed jointly by Biomatrix and the
Distributor, and the Distributor will be responsible for conducting and managing
such studies at its own expense. Biomatrix shall have the right to audit the
performance of any marketing-related studies performed by or on behalf of the
Distributor. The results of such studies will not be published or publicized in
any way without the prior written approval of Biomatrix.

        16.    Further Assurances.    The parties hereto agree to execute such
further or other documents and assurances as are necessary from time to time in
order to give effect to the provisions of this Agreement.

        17.    Assignment.    The rights and obligations of the parties hereto
shall inure to the benefit of and shall be binding upon the authorized
successors and permitted assigns of each party. Neither party may assign its
rights or obligations under this Agreement or may designate another person to
perform all or part of its obligations under this Agreement, or to have all or
part of its rights and benefits under this Agreement without the prior written
consent of the other party, except to an Affiliate or to a successor of the
business, by merger or otherwise, to which this Agreement relates, provided that
in the case of an assignment to an Affiliate the assigning party shall promptly
notify the other party in writing of such assignment and shall remain liable
(both directly and as guarantor) with respect to all obligations so assigned. In
the event of any assignment or in the event that an Affiliate of either party
shall exercise rights and/or perform obligations hereunder pursuant to the terms
of this Agreement, the assignee of Affiliate, as the case may be, shall
specifically assume and be bound by the provisions of the Agreement by executing
and agreeing to an assumption agreement satisfactory to the other party hereto.

        18.    Governing Law; Arbitration; Injunctive Relief.    

        (a)  This Agreement shall be governed by and construed in accordance
with the internal and substantive laws of the State of New York, United States
of America. The parties hereby agree that the United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or any other document contemplated hereby. In the event of any dispute touching
or concerning this Agreement, the parties hereby agree to submit such dispute to
their respective presidents by notice delivered in accordance with the
provisions of Section 23, and if within thirty (30) days, or such other period
as is agreed upon in writing by the parties hereto, following such reference the
dispute remains unresolved, to submit the dispute for arbitration in Boston,
Massachusetts under the Rules of the American Arbitration Association in effect
on the date of this Agreement (the "Rules") by arbitrators appointed in
accordance with said Rules. Any decision of such arbitrators shall be written
and shall be final and binding upon the parties. In any arbitration pursuant to
this Section the award shall be rendered by a majority of three (3) arbitrators,
one (1) of whom shall be appointed by each party and the third of whom shall be
appointed by mutual agreement of the two (2) party-appointed arbitrators. In the
event of failure of a party to appoint an arbitrator within thirty (30) days
after commencement of the arbitration

19

--------------------------------------------------------------------------------

proceeding or in the event of failure of the two (2) party-appointed arbitrators
to agree upon the appointment of the third arbitrator within sixty (60) days
after commencement of the arbitration proceeding, such arbitrator shall be
appointed by the American Arbitration Association in accordance with the Rules.
The arbitrators shall apply the governing law set forth in this Section.
Judgment upon an award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

        (b)  Each of the parties hereto acknowledges and agrees that damages
will not be an adequate remedy for any material breach or violation of this
Agreement if such material breach or violation would cause immediate and
irreparable harm (an "Irreparable Breach"). Accordingly, notwithstanding the
provisions of Section 18(a) to the contrary, in the event of a threatened or
ongoing Irreparable Breach, each party hereto shall be entitled to seek, in any
state or federal court in the State of New York, equitable relief of a kind
appropriate in light of the nature of the ongoing threatened Irreparable Breach,
which relief may include, without limitation, specific performance or injunctive
relief; provided, however, that if the party bringing such action is
unsuccessful in obtaining the relief sought, the moving party shall pay the
non-moving party's reasonable costs, including attorney's fees, incurred in
connection with defending such action. Such remedies shall not be the parties'
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.

        19.    Severability.    In the event that any provision of this
Agreement shall be held by a court of competent jurisdiction or by any
governmental body to be invalid or unenforceable, such provision shall be deemed
severable and the remaining parts and provisions of this Agreement shall remain
in full force and effect.

        20.    Force Majeure.    Each of the parties shall be excused from the
performance of its obligations hereunder in the event such performance is
prevented by force majeure, and such excuse shall continue as long as the
condition constituting such force majeure continues. For the purpose of this
Agreement, force majeure is defined as contingencies beyond the reasonable
control of either party, including, without limitation, acts of God, judicial or
regulatory action, war, civil commotion, destruction of production facilities or
materials by fire, earthquake or storm and labor disturbances (whether or not
any such labor disturbance is within the power of the affected party to settle).

        21.    Interest.    Any overdue amounts payable by either party
hereunder shall bear interest compounded monthly at the prime lending rate for
Dollars published from time to time in The Wall Street Journal plus four
percentage points (4%) per annum, or, if lower, the highest rate permissible by
applicable law, from the due date until the date of payment.

        22.    No Partnership or Agency.    This Agreement and the relations
hereby established by and between Biomatrix and the Distributor do not
constitute a partnership, joint venture, agency or contract of employment
between them.

        23.    Notices.    All communications in connection with this Agreement
shall be in writing and sent by postage prepaid first class mail, courier, or
telefax, and if relating to default, late payment or termination, by certified
mail, return receipt requested, telefax or courier, addressed to each party at
the address set forth at the beginning of this Agreement, in the case of
Biomatrix, Attn: Chief Executive Officer, with a copy to: Justin P. Morreale,
Esq., Bingham, Dana & Gould LLP, 150 Federal Street, Boston, Massachusetts
02110, U.S.A., and in the case of the Distributor, Attn: President, with a copy
to Kimberlie L. Cerrone, Esq., Venture Law Group, 2800 Sand Hill Road, Menlo
Park, California 94025, or to such other address as the addressee shall last
have designated by notice to the communicating party. The date of giving any
notice shall be the date of its actual receipt.

        24.    Survival.    The provisions of Sections 3.3, 3.6, 3.7, 3.8, 6.2,
9.1, 9.2, 9.3, 9.4 and 9.5 of this Agreement shall survive the termination or
expiration of this Agreement (as the case may be) and shall

20

--------------------------------------------------------------------------------


remain in full force and effect. The provisions of this Agreement that do not
survive termination or expiration hereof (as the case may be) shall,
nonetheless, be controlling on, and shall be used in construing and interpreting
the rights and obligations of the parties hereto with regard to, any dispute,
controversy or claim which may arise under, out of, or in connection with this
Agreement.

        25.    Miscellaneous.    This Agreement sets forth the entire agreement
between the parties with respect to the transactions and arrangements
contemplated hereby and supersedes all prior oral or written arrangements. This
Agreement may be modified or amended only by a written instrument executed and
delivered by both parties. None of the provisions of this Agreement shall be
deemed to have been waived by any act or acquiescence on the part of either
party except by an instrument in writing signed and delivered by the party
executing the waiver. This Agreement may be executed in several identical
counterparts, each of which shall be an original, but all of which constitute
one instrument, and in making proof of this Agreement it shall not be necessary
to produce or account for more than one such counterpart.

[The remainder of this page is intentionally left blank.]

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.

    COLLAGEN CORPORATION
 
 
By:
 
/s/  HOWARD D. PALEFSKY      

--------------------------------------------------------------------------------

Name: Howard D. Palefsky
Title: CHAIRMAN & CEO               BIOMATRIX, INC.               By:  
/s/  ENDRE A. BALAZS      

--------------------------------------------------------------------------------

Name: Endre A. Balazs
Title: CEO

22

--------------------------------------------------------------------------------


EXHIBITS


 
   
   
Exhibit A   —   Agreement Product Specification and Approval Documents
Exhibit B
 
—
 
Launch Schedule
Exhibit C
 
—
 
Patents and Trademarks
Exhibit D
 
—
 
Sales Forecasts

23

--------------------------------------------------------------------------------


EXHIBIT A
Agreement Product Specification and Approval Documents


[***]

--------------------------------------------------------------------------------


EXHIBIT B
Launch Schedule


 
  Date of Launch

--------------------------------------------------------------------------------

United States   [***]

--------------------------------------------------------------------------------


EXHIBIT C
Patents and Trademarks


 
  Patents

--------------------------------------------------------------------------------

   
    [***]         [***]         [***]         [***]         [***]         [***]
        [***]         [***]                
  Trademarks

--------------------------------------------------------------------------------

   
    [***]    

--------------------------------------------------------------------------------


EXHIBIT D
Sales Forecasts(1)


(Units)

First Agreement Year

--------------------------------------------------------------------------------

(1) The parties acknowledge that in the event of the addition of other syringe
sizes this forecast is subject to adjustment to incorporate such new sizes.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.39



UNITED STATES DISTRIBUTION AGREEMENT
EXHIBITS
EXHIBIT A Agreement Product Specification and Approval Documents
EXHIBIT B Launch Schedule
EXHIBIT C Patents and Trademarks
EXHIBIT D Sales Forecasts(1)
